EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jeffrey Karceski on 2/2/2020.

2) The claims have been amended as follows as agreed to via the interview cited above: 

6.	(Currently Amended)	A robot system, comprising:
a robot; and
a controller which sets an operation limitation area for limiting operations of the robot,
wherein the controller resets the operation limitation area using information about a non-target object disposed in a vicinity of an object person, and
wherein, after the controller detects or receives a distance between the object person and the non-target object as the information about the non-target object, automatically resets the operation limitation area based on the distance.

7.	(Currently Amended)	A robot system comprising:
	a robot;
	a controller which sets an operation limitation area for limiting operations of the robot; and
a storage unit which stores information about an attribute of a non-target object as the information about the non-target object,
and
wherein, after the controller detects or receives a distance between the object person and the non-target object as the information about the non-target object, automatically resets the operation limitation area based on the distance and the information about the attribute of the non-target object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.